ICJ_158_NuclearDisarmament_MHL_IND_2016-10-05_JUD_01_PO_14_FR.txt. 527




  OPINION DISSIDENTE DE M. LE JUGE AD HOC BEDJAOUI



  Jurisprudence traditionnelle peu formaliste — Revirement jurisprudentiel —
Formalisme excessif — Manque de flexibilité — Perte de visibilité
— Notification/« connaissance » — Date de l’existence d’un différend — Défauts
procéduraux — Silence du défendeur — Echanges devant la Cour — Nature sui
generis des différends nucléaires — Obligation de négocier et de conclure le
désarmement nucléaire — Exception non exclusivement préliminaire —
Conséquences indésirables du formalisme — Communauté internationale — Bonne
administration de la justice — Subjectivisme.


                            table des matières

                                                                    Paragraphes

   I. Introduction                                                         1-8
  II. Une jurisprudence traditionnelle peu formaliste                     9-24
 III. Notification/« connaissance » ?                                    25-33
 IV. Date de l’existence d’un différend                                  34-38
  V. Défauts procéduraux                                                 39-50
 VI. Preuve par déduction. Preuve par interprétation du silence          51-55
VII. Preuve par les échanges devant la Cour                              56-59
VIII. Nature SUI GENERIS de tout différend nucléaire                     60-61
 IX. Une exception non exclusivement préliminaire ?                      62-63
  X. Cascade de conséquences indésirables de la présente décision        64-85


                             I. Introduction

   1. Il peut paraître peu glorieux d’attraire devant cette Cour un Etat
comme l’Inde généralement reconnu pour son activité remarquée dans les
fora internationaux en faveur de la paix et de la sécurité internationales.
   2. Il faudra alors rappeler un truisme. Chacun sait parfaitement que ce
fait d’attraire un Etat devant ladite Cour ne saurait avoir pour résultat, à
ce stade de la compétence, que de savoir si la Cour possède le pouvoir
statutaire d’examiner le comportement de cet Etat dans le domaine consi-
déré. Seule la phase du fond permet de vériﬁer si ledit Etat manque à une

276

528      armes nucléaires et désarmement (op. diss. bedjaoui)

obligation internationale. Une compétence décidée ne saurait vouloir dire
que cet Etat est en conséquence automatiquement déjà reconnu en situa-
tion de violation d’un engagement international.
   3. J’aﬃrme donc, contrairement au présent arrêt, que la Cour est com-
pétente pour connaître du comportement de l’Inde en l’aﬀaire qui l’op-
pose aux Iles Marshall et je n’entends nullement, cela va de soi, déclarer
pour autant que cet Etat manque déjà, selon moi, aux obligations inter-
nationales articulées par le demandeur à son encontre.

                                        *
                                    *       *

  4. Dans l’instance introduite par les Iles Marshall contre l’Inde, la
Cour est parvenue à la conclusion qu’elle n’a pas compétence, compte
tenu de l’absence, avant le dépôt de la requête, d’un diﬀérend d’ordre
juridique entre les Parties. De sa démonstration il découle que :
a) les opinions nourries par les Iles Marshall et l’Inde ne sont pas mani-
   festement opposées en ce qui concerne l’existence d’une obligation de
   droit international coutumier de négocier en vue du désarmement
   nucléaire à une date rapprochée et en ce qui concerne la conformité du
   comportement du défendeur aux obligations potentielles qui le lient ;
b) cela est encore plus vrai si le diﬀérend qui devrait les opposer se doit
   d’exister à la date d’introduction de la requête des Iles Marshall et si,
   en conséquence, les échanges dont la Cour a été témoin durant la pro-
   cédure sont rendus sans pertinence ;
c) la tendance de la Cour à faire preuve de ﬂexibilité au sujet de défauts
   procéduraux réparables ne trouve pas sa place en l’espèce.

                                        *
                                    *       *

   5. La Cour s’est appliquée depuis longtemps à ﬁxer dans le détail sa
procédure de détermination de l’existence d’un diﬀérend susceptible de
faire l’objet d’un règlement judiciaire. Elle l’a répété encore récemment
dans l’aﬀaire relative aux Violations alléguées de droits souverains et d’es-
paces maritimes dans la mer des Caraïbes (Nicaragua c. Colombie). Nous
savons ainsi que le critère saillant est l’expression par une des parties
d’une réclamation à laquelle l’autre partie s’oppose manifestement. Nous
savons également que la date à prendre en compte pour vériﬁer l’existence
d’une nette opposition des points de vue entre les deux parties, est celle à
laquelle la requête est soumise à la Cour. Nous savons enﬁn que l’exis-
tence du diﬀérend doit être déterminée « objectivement » par la Cour : il
s’agit d’une question de fond et non de forme. La Cour a résumé en eﬀet
elle-même sa jurisprudence comme suit, dans l’aﬀaire précitée :
         « 50. L’existence d’un diﬀérend entre les parties est une condition à
      la compétence de la Cour. Un tel diﬀérend, selon la jurisprudence

277

529      armes nucléaires et désarmement (op. diss. bedjaoui)

      constante de la Cour, est un « désaccord sur un point de droit ou de
      fait, une contradiction, une opposition de thèses juridiques ou d’inté-
      rêts entre deux personnes » (Concessions Mavrommatis en Palestine,
      arrêt no 2, 1924, C.P.J.I. série A no 2, p. 11 ; voir aussi Application de
      la convention internationale sur l’élimination de toutes les formes de
      discrimination raciale (Géorgie c. Fédération de Russie), exceptions
      préliminaires, arrêt, C.I.J. Recueil 2011 (I), p. 84, par. 30). Il doit
      avoir été établi « que la réclamation de l’une des parties se heurte à
      l’opposition manifeste de l’autre » (Sud-Ouest africain (Ethiopie
      c. Afrique du Sud ; Libéria c. Afrique du Sud), exceptions prélimi-
      naires, arrêt, C.I.J. Recueil 1962, p. 328). Il importe peu de savoir
      laquelle d’entre elles est à l’origine de la réclamation et laquelle s’y
      oppose. Ce qui importe, c’est que « les points de vue des deux parties,
      quant à l’exécution ou à la non-exécution » de certaines obligations
      internationales, « so[ient] nettement opposés » (Interprétation des
      traités de paix conclus avec la Bulgarie, la Hongrie et la Roumanie,
      première phase, avis consultatif, C.I.J. Recueil 1950, p. 74).
         La Cour rappelle que « [l]’existence d’un diﬀérend international
      demande à être établie objectivement » par elle (ibid. ; voir aussi
      Questions concernant l’obligation de poursuivre ou d’extrader (Bel-
      gique c. Sénégal), arrêt, C.I.J. Recueil 2012 (II), p. 442, par. 46 ;
      Application de la convention internationale sur l’élimination de toutes
      les formes de discrimination raciale (Géorgie c. Fédération de Russie),
      exceptions préliminaires, arrêt, C.I.J. Recueil 2011 (I), p. 84, par. 30 ;
      Essais nucléaires (Australie c. France), arrêt, C.I.J. Recueil 1974,
      p. 271, par. 55 ; Essais nucléaires (Nouvelle-Zélande c. France), arrêt,
      C.I.J. Recueil 1974, p. 476, par. 58). La Cour, « pour se prononcer,
      doit s’attacher aux faits. Il s’agit d’une question de fond, et non de
      forme. » (Application de la convention internationale sur l’élimination
      de toutes les formes de discrimination raciale (Géorgie c. Fédération de
      Russie), exceptions préliminaires, arrêt, C.I.J. Recueil 2011 (I), p. 84,
      par. 30.)
       . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
         52. En principe, la date critique aux ﬁns d’apprécier l’existence
      d’un diﬀérend est celle à laquelle la requête est soumise à la Cour
      (Application de la convention internationale sur l’élimination de toutes
      les formes de discrimination raciale (Géorgie c. Fédération de Russie),
      exceptions préliminaires, arrêt, C.I.J. Recueil 2011 (I), p. 85, par. 30 ;
      Questions d’interprétation et d’application de la convention de
      Montréal de 1971 résultant de l’incident aérien de Lockerbie (Jamahi-
      riya arabe libyenne c. Royaume-Uni), exceptions préliminaires, arrêt,
      C.I.J. Recueil 1998, p. 25-26, par. 43-45 ; Questions d’interprétation et
      d’application de la convention de Montréal de 1971 résultant de l’inci-
      dent aérien de Lockerbie (Jamahiriya arabe libyenne c. Etats-Unis
      d’Amérique), exceptions préliminaires, arrêt, C.I.J. Recueil 1998,
      p. 130-131, par. 42-44). » (Violations alléguées de droits souverains et
      d’espaces maritimes dans la mer des Caraïbes (Nicaragua c. Colombie),

278

530      armes nucléaires et désarmement (op. diss. bedjaoui)

      exceptions préliminaires, arrêt, C.I.J. Recueil 2016 (I), p. 26-27,
      par. 50 et 52.)

                                        *
                                    *       *
   6. Si la Cour a toujours tenu à s’attacher à une déﬁnition générale uni-
forme d’un diﬀérend d’ordre juridique, elle n’a pas en revanche marqué
autant de ﬁdélité aux critères de détermination de l’existence de ce diﬀé-
rend. La déﬁnition reste une « opposition manifeste d’opinions ou d’inté-
rêts », un « désaccord sur un point de droit ou de fait », une « contradiction »
ou « opposition de thèses juridiques ou d’intérêts ». Cela dit bien de quoi il
s’agit : la survenance d’une divergence d’opinions, de droits ou d’intérêts
mettant en désaccord deux Etats et les plaçant en situation d’opposition
l’un par rapport à l’autre génère bien un diﬀérend d’ordre juridique sus-
ceptible de recevoir un règlement judiciaire au sens de l’article 36, para-
graphe 2, du Statut de la Cour.
   7. Mais une fois posée cette déﬁnition, uniformément calibrée, les cri-
tères de détermination du diﬀérend semblent, surtout depuis quelques
années, d’application assez ambiguë. La plus signiﬁcative dissonance
jurisprudentielle commença avec l’arrêt du 1er avril 2011 en l’aﬀaire Géor-
gie c. Fédération de Russie dans lequel la Cour examina en détail les
échanges entre les parties et limita très strictement le diﬀérend dans le
temps. Si la Cour a formellement décliné sa compétence sur la base de
l’absence de négociations entre les parties — une condition contenue dans
la clause compromissoire pertinente — il n’en reste pas moins que c’est
bien l’approche restrictive donnée aux critères de détermination de l’exis-
tence d’un diﬀérend qui a mené à cette conclusion. En eﬀet, la Cour a
d’abord établi avec précision la date de naissance du diﬀérend, ﬁxée au
9 août 2008, soit trois jours avant l’introduction de l’instance (Application
de la convention internationale sur l’élimination de toutes les formes de dis-
crimination raciale (Géorgie c. Fédération de Russie), exceptions prélimi-
naires, arrêt, C.I.J. Recueil 2011 (I), p. 120, par. 113). C’était la première
fois de son histoire qu’elle s’imposait un tel exercice. Puis, elle a déclaré
que « les Parties ne purent négocier sur les questions litigieuses … [que
durant] la période au cours de laquelle la Cour a établi qu’un diﬀérend
susceptible de relever de la CIEDR avait surgi entre les Parties » (ibid.,
p. 135, par. 168).
   8. La Cour a persévéré dans cette tendance, et l’a même renforcée,
dans l’aﬀaire relative à des Questions concernant l’obligation de poursuivre
ou d’extrader, lorsqu’elle a refusé de connaître d’une partie de l’aﬀaire,
concernant des obligations relevant du droit coutumier, alors qu’un diﬀé-
rend à ce propos existait assurément au jour du prononcé de l’arrêt de la
Cour (Questions concernant l’obligation de poursuivre ou d’extrader (Bel-
gique c. Sénégal), arrêt, C.I.J. Recueil 2012 (II), p. 445, par. 55 ; voir éga-
lement l’opinion individuelle du juge Abraham dans cette aﬀaire).

                                        *
                                    *       *
279

531     armes nucléaires et désarmement (op. diss. bedjaoui)

        II. Une jurisprudence traditionnelle peu formaliste

   9. L’activité présente de la Cour, qui paie au prix cher un certain for-
malisme, pourrait à juste titre paraître en reﬂux par rapport à sa jurispru-
dence traditionnelle.
   10. Celle-ci montre clairement que la Cour n’a pas perdu de vue qu’elle
est l’« organe judiciaire principal » des Nations Unies, mis au service des
Etats pour régler leurs diﬀérends. Elle a, depuis sa création, cherché à
accomplir sa mission tout en épousant le « temps » de l’Organisation inter-
nationale pour être ﬁdèle à sa vocation d’aider les Etats à retrouver la
paix et l’harmonie entre eux.
   11. A cet égard, elle n’a jamais considéré qu’elle était la prisonnière
recluse et résignée du formalisme qui risquait de l’empêcher d’atteindre la
solution juste et raisonnable souhaitée. Il y avait assurément quelque
motif à saluer sa lucidité et son inventivité quand elle se prononçait
en 1949 pour l’existence d’une « personnalité internationale » au bénéﬁce
de l’ONU, quand elle dotait en 1950 l’Assemblée générale de toute la
compétence utile pour l’admission d’un Etat aux Nations Unies, quand elle
interdisait en 1951 les réserves à la convention pour la prévention et la
répression d’un crime aussi grave que le génocide, ou enﬁn quand elle déci-
dait en 1962 que certaines dépenses au Congo ou pour la force des
Nations Unies au Moyen-Orient étaient bien des dépenses de l’ONU à la
charge de tous les Etats Membres.
   12. Dans sa marche toujours sereine et sûre au service de la communauté
internationale, elle montrait éloquemment encore, avec son avis consultatif
sur la Licéité de la menace ou de l’emploi d’armes nucléaires, jusqu’à quel
point de raﬃnement et d’habileté elle pouvait aller pour servir l’Organisa-
tion internationale à laquelle elle appartient, ainsi que la communauté
internationale dans son ensemble, qu’elle a le devoir supérieur de protéger.
   13. Si la pratique eﬀective des Etats crée la coutume internationale, la
Cour savait aussi se souvenir opportunément que les Etats qui violent un
principe juridique s’échinent toujours à assurer la communauté interna-
tionale qu’ils ne font au contraire que l’appliquer. Elle interprète alors un
tel mensonge qui n’est qu’un hommage que le vice rend à la vertu, comme
l’expression d’une opinio juris puisque même les Etats auteurs de manque-
ments à ce principe reconnaissent son existence.
   14. Cette sécularisation, au plus noble sens du terme, de la Cour appa-
raît tout aussi bien dans l’exercice de sa fonction contentieuse. Je retiens
de son arrêt de 1970 sur la Barcelona Traction ses obiter dicta concer-
nant les obligations erga omnes qui s’imposent aux Etats et qui servent
du coup la communauté internationale dans son ensemble. Comment
pourrais-je aussi oublier les retentissants arrêts de 1984 et 1986 dans l’af-
faire du Nicaragua c. Etats-Unis d’Amérique, où la Cour rompit si specta-
culairement avec tout formalisme paralysant ? Son arrêt de 1986 sur le
fond constitue un savant manuel, mieux, un grand « traité de droit inter-
national coutumier », si utile pour remplacer, quand il le faut, le droit
conventionnel.

280

532      armes nucléaires et désarmement (op. diss. bedjaoui)

   15. Voulait-on barrer la route à la Cour dans son souci premier d’ap-
pliquer la Charte au sujet du non-recours à la force et de la légitime
défense ? C’était peine inutile. La réserve Vandenberg, invoquée par l’Etat
défendeur, avait l’ambition de miner les chemins de la Cour menant à la
Charte, traité multilatéral que la Cour ne pouvait pas interpréter, soute-
nait le défendeur, en l’absence de tous les autres Etats parties à cet instru-
ment. La Cour se complut alors à contourner élégamment et puissamment
l’obstacle dressé pour rendre un jugement d’une belle architecture et
d’une rectitude juridique exemplaire.
   16. L’arrêt de 1984 sur la compétence et la recevabilité en cette aﬀaire-là
du Nicaragua n’avait pas non plus souﬀert de la pâleur maladive qu’on lui
craignait. Le remède n’était sûrement pas à rechercher dans la trousse étri-
quée du formalisme strict. Déployant sa capacité à faire valoir une vision
dynamique et concrète du juste et du raisonnable, la Cour a su accueillir
et valider la clause facultative de juridiction obligatoire souscrite par le
Nicaragua en 1929, alors qu’elle semblait compromise par un sort
incertain.
   17. En bref, la Cour a pu savoir éviter d’être prisonnière de la lettre de
la Charte ou des lacunes du droit international. Elle sut donner à celui-ci
les couleurs vives d’un véritable droit de toutes les nations. Notre juridic-
tion, richement dotée aujourd’hui d’un héritage encore plus prestigieux
que je ne peux le dire, possède l’imagination nécessaire pour toujours ser-
vir cette justice éclairée.
   18. Peut-être a-t-elle fait la part belle à un certain formalisme qui lui
paraissait de bon aloi à la ﬁn du XXe siècle, avec l’aﬀaire Libye/Tchad
de 1994 au sujet de la « bande d’Aouzou » et avec celle du Timor oriental
de 1995 ? En la première aﬀaire, elle s’en était tenue strictement au traité
franco-libyen de 1955 qui délimitait la zone et en la seconde elle était tout
aussi strictement focalisée sur l’absence de la « partie indispensable ».

  19. On ne peut toutefois pas soutenir qu’elle a pris déﬁnitivement le
parti du formalisme en ces cas, puisque sa jurisprudence de la même
époque comporte tout de même l’aﬀaire de Certaines terres à phosphates
à Nauru de 1992 où elle s’ouvrit sur la salubrité d’un grand air.
  20. Ce rapide et schématique panorama de la jurisprudence de la Cour
depuis sa création me fait quelque peu regretter la physionomie que pour-
rait laisser la décision de ce jour en la présente aﬀaire.

                                       *
                                   *       *
   21. Il me paraît d’autant plus impératif que la Cour fasse un eﬀort de
clariﬁcation dans sa détermination de l’existence d’un diﬀérend, qu’il
s’agit d’une question majeure dont dépend directement soit sa compé-
tence, soit l’exercice de celle-ci, selon le cas. En eﬀet, comme elle l’a
déclaré souvent,
      « [l]a Cour, comme organe juridictionnel, a pour tâche de résoudre

281

533      armes nucléaires et désarmement (op. diss. bedjaoui)

      des diﬀérends existant entre Etats. L’existence d’un diﬀérend est
      donc la condition première de l’exercice de sa fonction judiciaire »
      (Essais nucléaires (Australie c. France), arrêt, C.I.J. Recueil 1974,
      p. 270-271, par. 55 ; et Essais nucléaires (Nouvelle-Zélande c. France),
      arrêt, C.I.J. Recueil 1974, p. 476, par. 58).
   22. Il me paraît donc absolument nécessaire que la Cour donne plus de
cohérence à la détermination des critères d’existence du diﬀérend et à leur
application concrète dans chaque cas d’espèce. Personne ne se hasarderait à
contester à la Cour son pouvoir de ﬁxer les critères objectifs de détermina-
tion de l’existence d’un diﬀérend susceptible de faire l’objet d’un règlement
judiciaire et de les appliquer à chaque cas d’espèce. La Cour a parfaitement
le pouvoir, et c’est l’essence même de sa fonction juridictionnelle, d’appli-
quer ces critères de façon stricte ou à l’inverse de manière ﬂexible, selon
les mérites de chacune des espèces. Mais le fait-elle systématiquement ?
Cela ne me paraît pas le cas. Entièrement libre d’appliquer des critères
qu’elle a dégagés elle-même, elle en fait une application tantôt étroite,
tantôt souple, sans justiﬁer complètement son choix, suscitant une certaine
insécurité juridique chez les Etats et une certaine perplexité chez les lec-
teurs, les uns et les autres ne sachant pas pourquoi un cas d’espèce peut
bénéﬁcier de la compréhension de la Cour quand un autre ne peut y
prétendre.
   23. Ce premier devoir de cohérence, pourtant si nécessaire, n’est pas
suﬃsant. La Cour doit également se garder, à mon avis, de se laisser
entraîner à la fossilisation. La ﬁdélité à l’application rationnelle des cri-
tères n’exclut pas de demeurer en même temps ouvert aux préoccupations
changeantes du monde. La Cour doit donc d’une part savoir vivre son
siècle en étant à l’écoute réﬂéchie de la sourde rumeur du monde et d’autre
part conserver sa cohérence jurisprudentielle, ce qui témoigne de la diﬃ-
culté de sa mission. Il ne s’agit nullement pour elle de faire droit à toute
nouveauté. Elle s’en garde bien. Il s’agit de savoir quand et comment il
conviendrait de resserrer ou au contraire d’élargir l’application des critères
à la base de la jurisprudence « Mavrommatis » et « Sud-Ouest africain » et
surtout de dire chaque fois pourquoi il faut préférer la flexibilité ou son
contraire dans l’espèce considérée. La jurisprudence serait ainsi perçue en
toute intelligibilité.
   24. Mais pour l’heure le danger le plus inquiétant reste l’excès de for-
malisme. Car le dommage causé par la jurisprudence qu’il inspire me
paraît considérable lorsqu’il s’y ajoute, comme c’est le cas maintenant,
une jurisprudence privée de toute visibilité pour l’avenir. Ne plus être
assuré que la Cour appliquera demain des critères plus stricts ou plus
lâches qu’aujourd’hui pour déterminer l’existence d’un diﬀérend ne
constitue d’ailleurs pas seulement une perte de visibilité ; cela provoque
clairement le risque d’arbitraire.

                                        *
                                    *       *


282

534      armes nucléaires et désarmement (op. diss. bedjaoui)

                    III. Notification/« connaissance » ?

   25. Si l’on évoque la question de la « notification » du diﬀérend par
l’Etat demandeur à l’Etat défendeur, on constate bien, au travers de toute
sa jurisprudence traditionnelle, la réticence réelle de la Cour à en faire une
précondition à remplir avant l’introduction d’une requête. Mais
aujourd’hui on fait là une irruption dans un champ désormais miné. Le
temps serein où la Cour a répété sans relâche qu’il n’existe aucun principe
ou règle de droit international qui imposerait à l’Etat requérant de noti-
ﬁer sa réclamation à l’Etat défendeur préalablement à l’introduction de
la requête, se couvre aujourd’hui des nuages menaçants de la décision
de 2011, pourtant fondée sur une clause compromissoire facultative, de
sorte qu’une ambiguïté certaine brouille le panorama.
   26. Relevons tout d’abord que la Cour a, à juste titre, rejeté l’argument
de l’Inde selon lequel des négociations sont nécessaires en tant que préalable
à l’adjudication, bien qu’elles n’aient pas à aboutir. La Cour aﬃrme en eﬀet
      a) que « [l]orsque la Cour est saisie sur la base de déclarations faites
         en vertu du paragraphe 2 de l’article 36 de son Statut, la tenue de
         négociations préalables n’est pas requise, à moins que l’une des
         déclarations pertinentes n’en dispose autrement » ; et
      b) que « « si la protestation diplomatique oﬃcielle peut constituer un
         moyen important pour une partie de porter à l’attention de l’autre
         une prétention, pareille protestation … n’est pas une condition
         nécessaire » à l’existence d’un diﬀérend » (arrêt, par. 35).
   27. Nous voilà donc parfaitement assurés que le droit international
n’impose ni négociations préalables, ni notiﬁcation anticipée. Mais l’Inde
et la Cour ne se sont malheureusement pas arrêtées là.
   Quittant ce terrain du droit et se plaçant sur celui des faits, l’Inde relève
que si ces négociations préalables et cette notiﬁcation avaient pu avoir
lieu, elles auraient du moins permis de démontrer matériellement l’exis-
tence du diﬀérend. Rien n’est plus exact et rien n’empêche d’en donner
acte à l’Inde sur le plan des faits, mais cela ne change absolument rien à
la situation juridique caractérisée par l’absence de toute précondition à
l’introduction de la requête des Iles Marshall.
   Quant à la Cour, elle a ajouté la réﬂexion suivante qui, elle, semble
poser problème :
         « Les éléments de preuve doivent montrer que les « points de vue
      des … parties [sont] nettement opposés » en ce qui concerne la ques-
      tion portée devant la Cour… Ainsi que cela ressort de décisions anté-
      rieures de la Cour dans lesquelles la question de l’existence d’un
      diﬀérend était à l’examen, un diﬀérend existe lorsqu’il est démontré,
      sur la base des éléments de preuve, que le défendeur avait connaissance,
      ou ne pouvait pas ne pas avoir connaissance, de ce que ses vues se heur-
      taient à l’« opposition manifeste » du demandeur. » (Ibid., par. 38 ; les
      italiques sont de moi.)

283

535     armes nucléaires et désarmement (op. diss. bedjaoui)

   28. J’observe que la Cour paraît alors établir une corrélation directe et,
semble-t-il, automatique, entre la connaissance d’une opposition de points
de vue et l’existence d’un diﬀérend. Par ce paragraphe 38, la Cour semble
suggérer qu’elle n’impose pas une condition supplémentaire. L’élément de
« connaissance » ne serait qu’une simple considération déduite inévitable-
ment des éléments de preuve. Mais la Cour ne se contente pas d’indiquer
ce prétendu lien de cause à eﬀet au paragraphe 38 ; elle s’y réfère deux
nouvelles fois encore, aux paragraphes 48 et 52 de sa décision. J’observe
également que, dans le raisonnement de la Cour, l’essentiel est bien le fait
pour l’Etat défendeur d’« avoir connaissance ». La Cour ne s’est pas hasar-
dée à préciser comment ou de quelle source le défendeur devait tenir son
information. Elle se garde de dire qu’il doit être informé par l’Etat deman-
deur, ce qui ferait revivre frontalement le concept de « notification »
comme précondition à l’existence du diﬀérend. Mais elle n’exclut pas non
plus que cette information puisse émaner du demandeur ! Le couple « pas
de notification préalable (par le demandeur) — mais connaissance préa-
lable (par le défendeur) » ne peut alors vivre qu’une cohabitation diﬃcile
et ambiguë.
   29. L’arrêt de ce jour érige, qu’on le veuille ou non, en une sorte de
précondition, la « connaissance » de l’opposition des thèses en présence.
Cette nouvelle exigence possède des contours tellement vagues et imprécis
qu’elle autorise toutes les hypothèses. N’assiste-t-on pas alors à la résur-
rection rampante du concept de « notification » ? Par la présente décision
de ce jour, on semble consentir à réduire les arêtes les plus saillantes de la
notiﬁcation formelle et quasi notariale en se contentant d’exiger la preuve
que la partie défenderesse avait « connaissance », ou qu’elle avait pris de
quelque façon conscience de l’existence du diﬀérend. Je m’explique mal
pourquoi la Cour a imaginé, par son raisonnement, quelque chose qui
devient nécessairement et fâcheusement un genre de précondition faisant
obstacle à sa compétence.
   30. Mais si l’on admet l’existence de cette précondition supplémen-
taire, pourquoi ne pas l’appliquer alors correctement ? Comment soutenir
que l’Inde n’avait pas « connaissance » des thèses antinucléaires des Iles
Marshall s’opposant à son comportement nucléaire ? Le défendeur igno-
rait-il donc à ce point que le demandeur avait 67 fois souﬀert des retom-
bées radioactives des essais américains sur ses îles, qu’il avait engagé de ce
fait de nombreuses procédures judiciaires aux Etats-Unis et qu’il avait
fait ses déclarations de 2013 et 2014 dans des enceintes internationales
ouvertes à tous ?
   31. Aucune des déclarations des Iles Marshall de 2013 et 2014 ne criti-
quait certes nommément l’Inde. Elles visaient indistinctement tous
les Etats dotés d’armes nucléaires que le monde entier connaît. Elles n’ont
cependant nullement exclu l’Inde. Etait-il vraiment raisonnable de penser
que les Iles Marshall avaient exclu l’Inde de la généralisation de leur
propos contre les Etats nucléaires ? Une mise à l’écart de cette nature
et de cette importance ne saurait être le résultat d’une supposition si
aventurée.

284

536      armes nucléaires et désarmement (op. diss. bedjaoui)

   32. Certes, on pourrait toujours, pour sauver une cohérence de façade,
avancer dans ce cas que cette « connaissance » peut être obtenue par
d’autres moyens que la notiﬁcation. Mais l’on s’enliserait sans proﬁt dans
les méandres d’une justiﬁcation laborieuse. Pour s’en sortir, il faudrait se
résoudre à imposer clairement de nouveau la « notification ». Il serait alors
peu glorieux d’adorer aujourd’hui ce qu’on a brûlé hier.

   33. De surcroît, comment juger la « connaissance » et ses degrés dans la
conscience du défendeur ? Faudra-t-il imposer au juge international, qui est
le technicien du droit, d’être aussi expert en psychologie pour sonder les
reins et le cœur d’une personne qui se trouve être de surcroît un Etat, l’Etat
défendeur ? Du reste comment cette incursion insolite dans le subjectivisme
pourrait-elle s’accommoder avec une recherche déclarée « objective » de
l’existence d’un diﬀérend ? Pourtant la Cour avait encore récemment jugé
que, « lorsqu’elle détermine s’il existe ou non un diﬀérend, [elle] s’attache
« au fond et non [à la] forme » » (Violations alléguées de droits souverains et
d’espaces maritimes dans la mer des Caraïbes (Nicaragua c. Colombie),
exceptions préliminaires, arrêt, C.I.J. Recueil 2016 (I), p. 32, par. 72).

                                        *
                                    *       *


                 IV. Date de l’existence d’un différend

   34. Dans le présent arrêt, la Cour paraît s’attacher à sa jurisprudence
traditionnelle selon laquelle, « [e]n principe, la date à laquelle doit être
appréciée l’existence d’un diﬀérend est celle du dépôt de la requête »
(par. 39).
   35. C’est ce que la Cour avait en particulier décidé dans l’aﬀaire qui a
opposé la Géorgie à la Fédération de Russie (Application de la convention
internationale sur l’élimination de toutes les formes de discrimination raciale
(Géorgie c. Fédération de Russie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2011 (I), p. 85, par. 30) et où la Cour déclare : « En principe,
le diﬀérend doit exister au moment où la requête est soumise à la Cour. »
   36. Mais la Cour m’a semblé avoir évité, dans sa jurisprudence tradi-
tionnelle, de vouer un culte fétichiste à cette date critique si l’on se sou-
vient que ses décisions comportent les expressions « en règle générale » et
« en principe » qui relativisent la portée et l’importance que cette date
pourrait avoir. Elle a ainsi entrepris d’examiner les événements antérieurs
et postérieurs à la date critique — sur lesquels je reviendrai plus loin —
pour qualiﬁer plus exactement la situation. Elle a décidé dans l’aﬀaire des
Actions armées frontalières et transfrontalières (Nicaragua c. Honduras),
dans le cadre de l’examen de certaines conditions mises à la recevabilité
de la requête, ici celle relative à la tenue de négociations, que :
      « [l]a date critique à retenir pour déterminer la recevabilité d’une
      requête est celle de son dépôt (cf. Sud-Ouest africain, exceptions pré-

285

537      armes nucléaires et désarmement (op. diss. bedjaoui)

      liminaires, C.I.J. Recueil 1962, p. 344). Il peut toutefois être néces-
      saire, pour déterminer avec certitude quelle était la situation à la date
      du dépôt de la requête, d’examiner les événements, et en particulier
      les relations entre les parties, pendant une période antérieure à cette
      date, voire pendant la période qui a suivi. » (Actions armées fronta-
      lières et transfrontalières (Nicaragua c. Honduras), compétence et
      recevabilité, arrêt, C.I.J. Recueil 1988, p. 95, par. 66.)
   37. Ainsi, et sans pour autant déplacer ou écarter le concept de la date
critique, la Cour s’est judicieusement montrée ouverte à l’examen de
situations ou d’événements postérieurs, pour servir notamment à « confir-
mer » l’existence du diﬀérend à cette date d’introduction de l’instance
(paragraphe 40 du présent arrêt). On ne peut que s’en féliciter. Mais,
après avoir rappelé sa jurisprudence traditionnelle, la Cour déclare que :
      « ni la requête ni le comportement ultérieur des parties ou les décla-
      rations faites par elles en cours d’instance ne saurait permettre à la
      Cour de conclure qu’il a été satisfait à la condition de l’existence
      d’un diﬀérend dans cette même instance » (ibid.).
   38. Au-delà de ce revirement aux motifs peu convaincants, l’approche
pratique de la Cour en relation avec la date critique me paraît hasardée.
En eﬀet, comme examiné ci-dessus, la Cour s’est refusée, sans explication
convaincante, à prendre en compte les éléments de preuve de l’existence
d’un diﬀérend qui ont eu lieu après la date d’introduction d’instance. Ce
faisant, elle érige en dogme absolu une solution contraire à l’approche
traditionnelle qui se distinguait par toute sa souplesse lorsqu’elle rappe-
lait que c’est seulement « en principe » que le diﬀérend doit exister à la
date de l’introduction d’instance.

                                        *
                                    *       *


                         V. Défauts procéduraux

   39. La décision prise aujourd’hui par la Cour de se déclarer incompé-
tente pour absence supposée de diﬀérend entre les Parties me paraît d’au-
tant plus injustiﬁée qu’elle s’écarte de la philosophie judiciaire
traditionnelle de la Cour dans le domaine ci-après. Toute à sa mission de
servir la communauté internationale et la paix entre les nations, la Cour a
en eﬀet toujours marqué son souci d’éviter de s’attacher à des défauts
procéduraux qui lui paraissaient réparables. Ce faisant, elle a fait preuve
de compréhension en recourant à une touche de ﬂexibilité au service
d’une justice plus accessible, plus ouverte, plus présente. Elle a toujours
rejeté la solution simpliste et peu constructive consistant à renvoyer dos à
dos les Etats litigants en leur laissant le soin, et la peine, de réparer les
défauts formels constatés et de revenir à elle s’ils le peuvent encore.


286

538      armes nucléaires et désarmement (op. diss. bedjaoui)

   40. Cette jurisprudence traditionnellement libérale remonte à fort loin ;
elle s’est formée à l’ère de la Cour permanente de Justice internationale.
Dans l’aﬀaire des Concessions Mavrommatis en Palestine, le demandeur
ayant introduit sa requête plusieurs mois avant l’entrée en vigueur du
traité de Lausanne qui devait lui permettre l’accès à la Cour permanente,
celle-ci a jugé ce qui suit :
        « [I]l aurait été toujours possible, pour la partie demanderesse, de
      présenter à nouveau sa requête, dans les mêmes termes, après l’entrée
      en vigueur du Traité de Lausanne ; et alors on n’aurait pu lui oppo-
      ser le fait en question. Même si la base de l’introduction d’instance
      était défectueuse pour la raison mentionnée, ce ne serait pas une rai-
      son suﬃsante pour débouter le demandeur de sa requête. La Cour,
      exerçant une juridiction internationale, n’est pas tenue d’attacher à
      des considérations de forme la même importance qu’elles pourraient
      avoir dans le droit interne… [M]ême si l’introduction avait été pré-
      maturée … ce fait aurait été couvert par le dépôt ultérieur des ratiﬁ-
      cations requises. » (Concessions Mavrommatis en Palestine, arrêt no 2,
      1924, C.P.J.I. série A no 2, p. 34.)
   41. La même Cour permanente pouvait l’année suivante suivre cette
jurisprudence logique et raisonnable en déclarant clairement et lapidaire-
ment qu’elle « ne pourrait s’arrêter à un défaut de forme qu’il dépendrait
de la seule Partie intéressée de faire disparaître » (Certains intérêts alle-
mands en Haute-Silésie polonaise, compétence, arrêt no 6, 1925, C.P.J.I.,
série A no 6, p. 14).
   42. La présente Cour a été assez avisée pour ne pas se départir de cette
jurisprudence libérale s’accommodant de simples défauts procéduraux
(Cameroun septentrional (Cameroun c. Royaume-Uni), exceptions prélimi-
naires, arrêt, C.I.J. Recueil 1963, p. 28). Dans l’aﬀaire des Activités mili-
taires et paramilitaires au Nicaragua et contre celui-ci, elle a montré
l’absurdité qu’il y aurait à imposer à l’Etat demandeur de revenir à la
Cour après avoir dûment corrigé un défaut de procédure : « [i]l n’y aurait
aucun sens à obliger maintenant le Nicaragua à entamer une nouvelle
procédure sur la base du traité [d’amitié, de commerce et de navigation de
1956] — ce qu’il aurait pleinement le droit de faire » (Activités militaires et
paramilitaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis
d’Amérique), compétence et recevabilité, arrêt, C.I.J. Recueil 1984,
p. 428-429, par. 83). Et elle a tenu à se référer à la jurisprudence de la
Cour permanente de Justice internationale concernant Certains intérêts
allemands en Haute-Silésie polonaise que je viens de citer.
   43. La Cour s’en tiendra encore à cette jurisprudence parfaitement
constante en déclarant plus tard, une fois de plus, qu’elle « ne saurait écarter
sa compétence … dans la mesure où la Bosnie-Herzégovine pourrait à tout
moment déposer une nouvelle requête, identique à la présente, qui serait de
ce point de vue inattaquable » (Application de la convention pour la préven-
tion et la répression du crime de génocide (Bosnie-Herzégovine c. Yougosla-
vie), exceptions préliminaires, arrêt, C.I.J. Recueil 1996 (II), p. 614, par. 26).

287

539      armes nucléaires et désarmement (op. diss. bedjaoui)

   44. De la même manière, en l’aﬀaire Croatie c. Serbie, si la Serbie n’est
devenue partie au Statut de la Cour que plusieurs mois après l’introduc-
tion d’une instance contre elle par la Croatie, la Cour n’eut pas à sanc-
tionner ce caractère prématuré de la requête. Elle signala que la condition
qui faisait défaut cette fois-là était relative à la capacité de l’Etat défen-
deur à participer à une procédure devant elle, c’est-à-dire à une « question
fondamentale ». Cependant, même dans ce cas, la Cour a refusé de voir
sa compétence compromise du fait d’un défaut procédural réparable
(Application de la convention pour la prévention et la répression du crime
de génocide (Croatie c. Serbie), exceptions préliminaires, arrêt, C.I.J.
Recueil 2008, p. 441, par. 85). La Cour a eu raison de rappeler que,
      « comme sa devancière, [elle] a aussi fait preuve de réalisme et de
      souplesse dans certaines hypothèses où les conditions de la compé-
      tence de la Cour n’étaient pas toutes remplies à la date de l’introduc-
      tion de l’instance mais l’avaient été postérieurement, et avant que la
      Cour décide sur sa compétence » (ibid., p. 438, par. 81).
  45. Dans cette aﬀaire Croatie c. Serbie, la Cour me paraît avoir indis-
cutablement pris la bonne décision en s’aﬀranchissant de tout formalisme
excessif et servant de manière pragmatique l’objectif d’une bonne admi-
nistration de la justice :
         « [C]e qui importe, c’est que, au plus tard à la date à laquelle la
      Cour statue sur sa compétence, le demandeur soit en droit, s’il le
      souhaite, d’introduire une nouvelle instance dans le cadre de laquelle
      la condition qui faisait initialement défaut serait remplie. En pareil
      cas, cela ne servirait pas l’intérêt d’une bonne administration de la
      justice d’obliger le demandeur à recommencer la procédure — ou à
      en commencer une nouvelle — et il est préférable, sauf circonstances
      spéciales, de constater que la condition est désormais remplie. »
      (Ibid., p. 441, par. 85.)
   46. Ainsi donc, qu’il s’agisse du demandeur ou du défendeur, qu’il
s’agisse d’une introduction d’instance prématurée ou d’un accès à la Cour
trop tôt, la Cour a marqué avec une parfaite constance et une légitimité
certaine son souci d’éviter de laisser mettre sa compétence en jachère pour
un fétu de paille ou une touﬀe d’herbe folle si facile à arracher à tout
moment. La Cour avait donc bâti une jurisprudence saine qui a traversé
tout le siècle et qui exposait sans rides sa constance de près de
quatre-vingt-dix ans. Il s’agit de surcroît de décisions se rapportant à des
problèmes majeurs entre tous, concernant soit la compétence elle-même
de la Cour, soit l’accès à la Cour de l’une des deux parties. C’est cette
jurisprudence que l’arrêt de 2011 a commencé à anéantir, le coup de grâce
étant porté par l’aﬀaire Belgique c. Sénégal.
   47. En la présente espèce, la Cour a encore une fois écarté sa jurispru-
dence traditionnelle pourtant si avisée. Les déclarations de 2013 et de
2014 ont été lancées par les Iles Marshall urbi et orbi et dans des circons-
tances qui me font douter, d’une part, de l’analyse de la Cour qui décide

288

540     armes nucléaires et désarmement (op. diss. bedjaoui)

qu’aucune de ces déclarations ne fait état de manquements de l’Inde aux
obligations que le droit coutumier lui impose et, d’autre part, de la bonne
foi de défendeurs prétendant n’avoir pas été atteints par leur écho.

   48. Si la déclaration du 26 septembre 2013 des Iles Marshall peut sem-
bler assez générale, celle du 13 février 2014 me paraît en revanche avoir
cristallisé le diﬀérend et constitué une réclamation des Iles Marshall contre
le comportement de l’Inde, laquelle n’est certes pas citée nommément,
mais est indubitablement incluse dans les Etats visés, puisque, comme eux,
elle se caractérise par sa possession de l’arme nucléaire. Quant au « contenu
très général » et au « contexte » auxquels la Cour fait référence aﬁn de
démontrer l’insuﬃsance de la déclaration du 13 février 2014, je ne peux
que m’interroger sur le bien-fondé de ces critères aux contours ﬂous et aux
conséquences imprévisibles pour l’avenir. Je suis d’autant plus enclin à
tenir compte de ces déclarations, ou du moins de la seconde, que la Cour
a souvent veillé à ne pas imposer dans sa jurisprudence de critères trop
étroits pour déterminer l’existence d’un diﬀérend. Je considère en eﬀet que
la Cour aurait été plus avisée d’éviter ce formalisme.
   49. Je déplore que ces déclarations aient paru à la majorité de la Cour
insuﬃsantes pour cristalliser l’existence d’un diﬀérend d’ordre juridique.
Le résultat est qu’il suﬃra aux Iles Marshall d’adresser demain au défen-
deur une simple note verbale de quelques lignes exprimant leur opposi-
tion à sa politique nucléaire, pour pouvoir saisir à nouveau la Cour du
diﬀérend ainsi formalisé. Il convient même de se demander si, au vu des
déclarations faites devant la Cour, l’envoi d’une telle note verbale serait
nécessaire. Il n’était ni cohérent, ni judicieux, que la Cour se focalise sur
des défauts procéduraux aisément réparables, alors qu’elle a pendant
longtemps traité ceux-ci avec une ﬂexibilité bienvenue. Elle s’abîme, et la
communauté internationale avec elle, dans une rigidité artiﬁcielle et de
mauvais aloi.
   50. Dans cette aﬀaire, que la Cour éteint aujourd’hui si prématurément et
si regrettablement, quel obstacle dirimant aurait pu l’empêcher de s’accom-
moder de la nature tardive de l’opposition du défendeur, puisque les Iles
Marshall pourraient toujours soumettre à nouveau leur requête à la Cour ?

                                       *
                                   *       *

 VI. Preuve par déduction. Preuve par interprétation du silence

   51. En opposition par rapport à l’approche suivie dans la présente ins-
tance, la Cour a fait preuve de souplesse et de réalisme en d’autres occa-
sions en allant jusqu’à tirer parti du silence ou de l’absence de réaction de
l’Etat défendeur et même en procédant par simple déduction, pour conclure
à l’existence d’un diﬀérend. Cela situe les méthodes d’analyse de la Cour
aux antipodes du formalisme, comme certaines facettes de sa jurispru-
dence traditionnelle le conﬁrment clairement.

289

541      armes nucléaires et désarmement (op. diss. bedjaoui)

   52. C’est ainsi que, dans son avis consultatif de 1988 sur l’Obligation
d’arbitrage, elle a interprété l’absence de réaction d’une partie à un traité
comme une manière de nier le grief d’une autre, donc comme une opposi-
tion aux vues de celui-ci et du coup comme un élément de preuve de
l’existence du diﬀérend :
      « lorsqu’une partie à un traité proteste contre une décision ou un
      comportement adoptés par une autre partie et prétend que cette déci-
      sion ou ce comportement constituent une violation de ce traité, le
      simple fait que la partie accusée ne présente aucune argumentation
      pour justiﬁer sa conduite au regard du droit international n’empêche
      pas que les attitudes opposées des parties fassent naître un diﬀérend
      au sujet de l’interprétation ou de l’application du traité » (Applicabi-
      lité de l’obligation d’arbitrage en vertu de la section 21 de l’accord du
      26 juin 1947 relatif au siège de l’Organisation des Nations Unies, avis
      consultatif, C.I.J. Recueil 1988, p. 28, par. 38.)
   53. Dans son souci de réalisme, la Cour est allée plus loin encore. Elle n’a
nullement exclu de ses méthodes d’analyse le recours à la déduction. « Pour
déterminer l’existence d’un diﬀérend, il est possible … d’établir par inférence
quelle est en réalité la position ou l’attitude d’une partie. » (Frontière ter-
restre et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria),
exceptions préliminaires, arrêt, C.I.J. Recueil 1998, p. 315, par. 89.)
   54. La Cour a paru animée du même esprit dans l’aﬀaire Géorgie
c. Fédération de Russie, lorsqu’elle a déclaré que « l’existence d’un diﬀé-
rend peut être déduite de l’absence de réaction d’un Etat à une accusation
dans des circonstances où une telle réaction s’imposait » (Application de la
convention internationale sur l’élimination de toutes les formes de discrimi-
nation raciale (Géorgie c. Fédération de Russie), exceptions préliminaires,
arrêt, C.I.J. Recueil 2011 (I), p. 84, par. 30). Mais ce ne fut qu’un songe
sans doute…
   55. Et dans son présent arrêt, la Cour fait table rase de sa jurisprudence
traditionnelle concernant l’interprétation de l’absence de réaction de l’Etat
défendeur à la réclamation d’un Etat demandeur exprimée dans une
enceinte internationale. C’est ainsi que la Cour a estimé que la déclaration
du 13 février 2014 par laquelle les Iles Marshall ont reproché aux Etats
dotés de l’arme nucléaire de violer leurs obligations internationales, « étant
donné son contenu très général et le contexte dans lequel elle a été faite
n’appelait pas de réaction particulière de la part de l’Inde ». Ainsi, « [a]ucune
divergence de vues ne peut donc être déduite de cette absence de réaction »
(par. 47).
   La Cour me paraît s’être aventurée à se substituer elle-même à l’Inde,
pour justiﬁer à sa place son silence et de surcroît avec des motifs dont
personne ne peut être certain que l’Inde les partageait. La Cour semble
ainsi bénéﬁcier du privilège d’avoir su capter les secrètes motivations de
celle-ci et elle n’hésite pas à les servir, avec toute son autorité, au lecteur.
                                         *
                                     *       *

290

542     armes nucléaires et désarmement (op. diss. bedjaoui)

            VII. Preuve par les échanges devant la Cour

   56. Comme indiqué ci-dessus, la Cour a consenti en la présente aﬀaire
peu d’eﬀorts pour tenir compte pleinement des circonstances postérieures
au dépôt de la requête des Iles Marshall. Pourtant, il était parfaitement
acceptable d’invoquer des preuves portant des dates postérieures, car il
ne faut nullement confondre la date de la preuve avec celle de l’événement
qu’il s’agit de prouver. La Cour me paraît parfaitement habilitée à tenir
compte de ces circonstances postérieures qui peuvent l’éclairer sur l’exis-
tence du diﬀérend au moment du dépôt de la requête. Elle avait en l’espèce
tout loisir de le faire car l’existence d’un diﬀérend apparaissait bien dans
les positions que les Parties avaient respectivement exprimées devant elle
en cours d’instance. Comment peut-on conclure à l’absence de diﬀérend
lorsqu’une partie fait grief à une autre, devant la Cour, de manquer
depuis longtemps à ses obligations internationales, pendant que l’autre
nie que son comportement constitue une violation de celles-ci ? Je demeure
d’avis que, en l’espèce, les échanges entre les Parties en cours d’ins-
tance conﬁrment l’existence du diﬀérend à la date d’introduction de l’ins-
tance. Les échanges formulés devant la Cour n’ont nullement créé de novo
le diﬀérend. Ils n’ont fait que le « confirmer » dans son existence anté-
rieure.
   57. Dans plusieurs aﬀaires, la Cour a tenu compte des échanges inter-
venus entre les parties durant la procédure, attribuant valeur probante
aux déclarations faites devant elle et en en déduisant l’existence d’un
diﬀérend (Certains biens (Liechtenstein c. Allemagne), exceptions prélimi-
naires, arrêt, C.I.J. Recueil 2005, p. 18-19, par. 25 ; Frontière terrestre et
maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria),
exceptions préliminaires, arrêt, C.I.J. Recueil 1998, p. 316-317, par. 93 ;
Application de la convention pour la prévention et la répression du crime de
génocide (Bosnie-Herzégovine c. Yougoslavie), exceptions préliminaires,
arrêt, C.I.J. Recueil 1996 (II), p. 614-615, par. 29). Si, comme la Cour
s’évertue à le démontrer, les circonstances de ces aﬀaires diﬀèrent évidem-
ment de celles du cas d’espèce, cela ne devrait pourtant pas remettre en
question la pertinence de cette jurisprudence. Celle-ci est en eﬀet illustra-
tive de l’ouverture dont la Cour a fait preuve à plusieurs reprises aﬁn de
déterminer au mieux les positions des parties.
   58. Je ne vois pas pour quel motif impérieux la Cour s’est refusée à
prendre en compte les positions opposées des Parties, dont elle était le
témoin elle-même. N’est-ce pas là une regrettable manière de s’écarter
sans raison apparente de sa propre jurisprudence ?
   59. Arrêtons-nous au moment du prononcé public de la présente déci-
sion. Ne paraît-il pas évident à chacun et à tous qu’à la date à laquelle la
Cour statue sur sa compétence, le diﬀérend a pris des contours de plus en
plus précis depuis l’ouverture de l’instance ? Les Iles Marshall ont-elles
cessé de clamer que l’Inde a violé et continue de violer l’obligation qui lui
incombe en vertu du droit international coutumier de négocier en vue du
désarmement nucléaire ? L’Inde s’est-elle lassée de soutenir qu’il n’existe

291

543     armes nucléaires et désarmement (op. diss. bedjaoui)

pas d’obligation pertinente la liant et que son comportement serait de
toute façon conforme à une telle obligation si elle existait ?

                                       *
                                   *       *

       VIII. Nature SUI GENERIS de tout différend nucléaire

   60. La Cour a opportunément débuté sa décision par une présentation
d’une belle sobriété du contexte historique général relatif aux eﬀorts de la
communauté internationale en vue du désarmement nucléaire. C’est pré-
cisément un tel contexte qui préﬁgure en lui-même et annonce en soi
l’existence potentielle d’un diﬀérend. En eﬀet, le contentieux présenté par
les Iles Marshall, qui ne tend à rien de moins qu’à la sauvegarde de l’hu-
manité par l’élimination déﬁnitive d’une eﬀrayante arme de destruction
massive, aurait dû par lui-même jouer le rôle d’une alerte à l’adresse de la
Cour. Celle-ci avait déclaré qu’il existe une double obligation de négocier
et de conclure le désarmement nucléaire. Elle l’a décidé il y a vingt ans,
sur la base d’un traité — mais également du droit coutumier international
— qui l’avait lui-même déclaré trente ans auparavant. Depuis vingt lon-
gues éternités, elle n’a plus eu de nouvelles de son appel. Et voilà qu’un
jour un Etat non nucléaire entend savoir d’un autre Etat, celui-là
nucléaire, pourquoi ce délai déjà considérable semble s’éterniser encore.
   61. Ce type particulier de contentieux très hautement spécifique d’un
Etat non nucléaire contre un Etat nucléaire pour l’élimination du feu
nucléaire constitue, en lui-même et par lui-même, l’expression d’un différend
majeur dont l’existence aurait dû s’imposer ipso facto à la Cour. Car que
demandent les Iles Marshall ? Que la communauté internationale et la
Cour elle-même sachent pourquoi l’obligation identiﬁée par la Cour il y a
vingt ans n’a pas été encore exécutée.

                                       *
                                   *       *


         IX. Une exception non exclusivement préliminaire ?

   62. Je voudrais par ailleurs noter que, même si la procédure suivie dans
la présente aﬀaire n’est pas stricto sensu celle des exceptions préliminaires
au sens de l’article 79 du Règlement de la Cour, elle concerne cependant,
de manière préliminaire, la compétence de la Cour. Ainsi, par inférence, il
me semble que la Cour a le pouvoir non seulement de décider qu’elle est,
ou non, compétente, mais aussi de déclarer que, dans les circonstances de
l’espèce, cette question n’a pas un caractère exclusivement préliminaire, et
qu’elle a besoin d’informations supplémentaires pour se prononcer.

   63. Dans une aﬀaire aussi complexe et aussi importante que celle des
Iles Marshall contre l’Inde, j’aurais pu accepter, à la rigueur, une décision

292

544     armes nucléaires et désarmement (op. diss. bedjaoui)

qui aurait marqué le souci, après tout fort légitime, de la Cour d’éviter de
se prononcer prématurément sur la compétence et la recevabilité. Une
prudence élémentaire assez compréhensible pouvait imposer à la Cour, à
ce stade, de reconnaître son incapacité à conclure déﬁnitivement s’il existe
ou non un diﬀérend entre les Iles Marshall et l’Inde. La Cour pouvait
parfaitement encore avoir besoin que les Parties l’éclairent davantage. Et
sachant qu’à ce stade elle ne pouvait apprécier leurs comportements sans
traiter du fond, elle pouvait logiquement prendre le parti d’attendre la
phase du fond pour être plus complètement ﬁxée. En d’autres termes, la
Cour aurait pu, plus prudemment, considérer que la question de l’exis-
tence d’un diﬀérend n’était pas exclusivement préliminaire. Elle a manqué
de l’envisager. C’est regrettable.

                                        *
                                    *       *


  X. Cascade de conséquences indésirables de la présente décision

   64. A-t-on vu toute la cascade de conséquences indésirables que la pré-
sente décision de la Cour peut assurément générer ? A-t-on songé que,
avant même de voir un jour le demandeur revenir à la Cour après avoir
mis en parfaite conformité sa requête, c’est le défendeur qui risque
d’échapper complètement à la compétence de la Cour ? Le défendeur,
Etat souverain, possède bien sûr le pouvoir de retirer, en en respectant les
termes, son option d’acceptation de la juridiction de la Cour, un tel retrait
étant sans eﬀet sur les instances en cours où sa déclaration est déjà enga-
gée. Mais la situation nouvelle créée aujourd’hui peut pousser certains
milieux inﬂuents à lui demander de renoncer à sa déclaration d’accepta-
tion, ou de la modiﬁer par une réserve appropriée, pour empêcher le
demandeur de réussir son retour à la Cour. Il ne sert donc à rien de recon-
naître à l’Etat demandeur la possibilité de réintroduire sa requête une fois
amendée si, entre-temps, l’Etat défendeur a retiré ou modiﬁé son option
d’acceptation, pour se trouver hors d’atteinte de toute réclamation de cet
Etat demandeur.
   65. La doctrine a en général souligné le bien relatif succès de la clause
facultative de juridiction obligatoire dans le cadre de la marche vers une
justice internationale obligatoire. C’est grâce à cette clause que les Iles
Marshall ont essayé de demander à l’Inde de rendre compte de son action
pour le désarmement nucléaire. Mais après la présente décision de la
Cour et le risque toujours possible de rencontrer un nouveau barrage à la
compétence du fait du retrait ou d’une modiﬁcation de l’option faculta-
tive, il faudra peut-être pour la Cour se résoudre à voir le comportement
de l’Inde en matière de désarmement nucléaire échapper déﬁnitivement, à
l’avenir, à quelque examen que ce soit par la Cour.
   66. Le dommage causé par la décision de la Cour n’épargne pas non
plus l’Etat demandeur. Il serait en eﬀet assez vain d’assurer les Iles Marshall

293

545     armes nucléaires et désarmement (op. diss. bedjaoui)

qu’il leur suﬃrait d’adresser à l’Inde quelques lignes en forme de note ver-
bale, d’améliorer quelque peu la présentation de leur requête à la Cour en
corrigeant quelques défauts procéduraux secondaires, pour pouvoir revenir
en position plus confortable à la Cour. Je pense que les membres de notre
haute juridiction sont de loin les mieux placés pour savoir ce que coûte un
procès international en eﬀorts intellectuels, en débours ﬁnanciers, en déper-
dition d’un temps précieux et en énergie morale et politique. Il a certaine-
ment beaucoup coûté à tous égards aux Iles Marshall, venues du bout du
monde jusqu’aux abords de la Cour, et il leur coûterait certainement beau-
coup encore pour aﬀronter une nouvelle fois ce prétoire international, si
lointain tant géographiquement que juridiquement. Y avait-il quelque rai-
son majeure pour faire subir aux Iles Marshall, déjà peu gâtées par la pro-
vidence en fait de développement et tragiquement envahies par les hommes
en fait de contaminations radioactives, un sort aussi peu généreux ? Et com-
ment les Iles Marshall pourraient-elles être assurées que leur éventuel retour
à la Cour ne buterait pas sur un obstacle insurmontable constitué par la
survenance entre-temps d’un retrait ou d’une modiﬁcation de la déclaration
facultative de juridiction obligatoire souscrite par l’Inde ?

                                       *
                                   *       *

   67. Et quel service la Cour oﬀre-t-elle à la troisième perdante d’au-
jourd’hui, la communauté internationale, par sa présente décision ? Voici
près d’un demi-siècle, plus exactement depuis le 5 mars 1970, date d’en-
trée en vigueur du TNP, que le monde attend l’annonce, enﬁn, de l’ouver-
ture oﬃcielle d’une conférence universelle chargée de négocier l’élimination
de l’arme nucléaire ! La requête introduite par la République des Iles
Marshall rappelle à tous cette dangereuse réalité, libérant la course aux
armements et renvoyant aux calendes grecques l’avènement d’un monde
exempt d’armes nucléaires.
   68. Les trois aﬀaires sur lesquelles la Cour vient de statuer portent sur
un thème capital entre tous pour la communauté internationale, le désar-
mement nucléaire. Depuis un triste matin d’août 1945, l’arme nucléaire,
démentiel moyen de destruction massive, met l’humanité entière en sursis.
Elle fait partie depuis soixante-dix ans de la condition humaine. Elle est
entrée dans tous les calculs, dans tous les schèmes, dans tous les scénarios
de la vie internationale. Depuis Hiroshima, la peur est devenue la pre-
mière nature de l’homme. C’est dès lors une responsabilité écrasante,
mais c’est aussi un honneur immense pour la Cour d’apporter à la com-
munauté internationale tout le poids de son expérience et de sa sagesse
pour l’aider à conjurer le péril de la guerre, une guerre qui n’est ni plus ni
moins que l’échec de l’homme et de son intelligence. Cette communauté
internationale n’est pas loin de croire que, comme le lui aﬃrme Kosken-
niemi, « le sort du droit international est de redonner espoir à l’humanité ».
Elle s’attend confusément en conséquence à ce que la Cour la guérisse de
la peur et l’épargne d’un désastre nucléaire.

294

546     armes nucléaires et désarmement (op. diss. bedjaoui)

   69. Cette communauté internationale, qui charge ainsi la Cour d’un
excès de responsabilité sans doute, risque aujourd’hui d’aller à la décep-
tion. Les décisions rendues ce jour par la Cour sur les trois présentes
aﬀaires ouvrent à l’opinion publique internationale un monde fâcheuse-
ment privé de cohérence, non seulement au regard de la jurisprudence
procédurale, mais aussi en contemplation de sa jurisprudence de fond.
Ainsi, quel message la Cour laisse-t-elle à la communauté internationale
lorsqu’elle décide, au surplus sur des bases fragiles à l’excès, de refuser sa
compétence en des aﬀaires portant sur des questions plus que cruciales de
désarmement nucléaire engageant la survie même de l’humanité entière ?
   70. Aujourd’hui, en observant les trois décisions négatives de la Cour,
la communauté internationale ne pourra retenir rien d’autre que cette
nouvelle réalité qui la submerge soudain et où elle verra avant tout com-
bien gigantesque est l’enjeu du désarmement nucléaire et combien minuscule
et dérisoire paraît l’argumentaire de la Cour.
   71. C’est un message frustrant que la Cour abandonne alors à la com-
munauté internationale qui ne pourra pas éviter de se souvenir qu’elle
avait été en revanche bercée, il y a vingt ans, par l’espoir allumé par cette
même Cour qui imposait vigoureusement à tous les Etats l’obligation
d’éliminer l’arme nucléaire de la face du monde.
   72. A l’heure où les Nations Unies, par leur résolution du
17 novembre 1989, avaient proclamé la dernière décennie du siècle,
1990-2000, « Décennie du droit international », la Cour s’était courageu-
sement employée, par son avis consultatif du 8 juillet 1996, à montrer
sans ambiguïté ce que la communauté internationale devait faire de toute
urgence pour combler l’insuﬃsance dérisoire de ce droit international face
au déﬁ mortel de l’arme nucléaire. Avec un sens aigu des responsabilités,
la Cour a su mettre à nu, en toute honnêteté et simplicité, le droit inter-
national actuel dans son incapacité de gérer cette arme du diable. L’As-
semblée générale des Nations Unies, destinatrice première de la décision
de la Cour, a pu, depuis lors, année après année, appeler sur cette base
tous les Etats à entrer enﬁn en négociation et à conclure au désarmement
nucléaire.
   73. Et puis, brusquement, aujourd’hui, vingt ans après, par le fait d’une
décision judiciaire fort chiche, petitement technique et grandement hermé-
tique pour l’opinion publique, la communauté internationale se demandera
si le 8 juillet 1996 n’était pas un songe trompeur que la décision rendue ce
jour conﬁrme par sa propre vacuité ou son inaboutissement. Et pour
boire jusqu’à la lie, et au-delà, tout notre désarroi, nous n’aurons pas
qu’une seule décision négative. Il y en aura trois. Elles se répéteront donc
pour marteler un cauchemar à une communauté internationale toujours
prisonnière d’une arme fatale qui risque de l’anéantir un jour.
   74. Ces trois décisions de la Cour ne pouvaient d’ailleurs tomber plus
mal, en ces jours où les conférences quinquennales d’examen et de suivi
du TNP marquent le pas, comme celle de l’an dernier, en 2015, qui s’était
séparée sans aucun résultat. A l’heure où les Nations Unies multiplient les
appels pressants en faveur de l’interdiction et de l’élimination des armes

295

547     armes nucléaires et désarmement (op. diss. bedjaoui)

nucléaires, à l’heure où l’Organisation internationale met à l’honneur les
impératifs éthiques pour un monde exempt d’armes nucléaires, la commu-
nauté internationale éprouvera quelque diﬃculté à « gérer » les trois déci-
sions judiciaires de ce jour.

                                       *
                                   *       *

   75. La quatrième perdante pourrait être la Cour elle-même.
   76. J’ai accepté de venir une dernière fois servir cette Cour qui m’a tant
donné durant les vingt années de ma vie que je lui avais consacrées. Je
désire à présent qu’on veuille bien m’autoriser à prendre la liberté, pour
un bref instant, de quitter l’habit du technicien du droit que j’ai endossé
toute une vie, pour rendre un dernier hommage à cette vénérable Institu-
tion. Quelques jours après avoir donné lecture de l’avis consultatif du
8 juillet 1996 sur la Licéité de la menace ou de l’emploi d’armes nucléaires,
j’avais déclaré, le 23 juillet à l’Académie de droit international de La Haye,
ma ﬁerté d’appartenir à cette Cour qui avait su conférer ses lettres de
noblesse à un règlement judiciaire longtemps marginalisé par les Etats ;
qui avait pu se mobiliser pour concourir au maintien de la paix interna-
tionale ; qui avait su se mettre à l’écoute des grandes inquiétudes qui tra-
vaillent la conscience humaine et séculariser la justice internationale. A la
suite de l’avis consultatif de 1996, le regard approbateur que la société
civile portait sur la Cour montrait éloquemment que celle-ci allait réussir
son entrée dans le XXIe siècle. Cette ﬁerté demeure, mais elle est égale-
ment mêlée d’appréhension pour l’avenir.
   77. La récente tendance de la Cour au formalisme, dont nous avons ici
des exemples aux conséquences regrettables, m’oblige en eﬀet à exprimer
mes craintes pour cette institution dont la mission est si indispensable ; la
Cour risque d’être « la quatrième perdante », parce que, en renvoyant les
Iles Marshall sur la base d’un défaut procédural réparable, elle met à mal
la bonne administration de la justice, dont son fonctionnement dépend.
   78. Si, en dépit du coût et de l’énergie nécessaires, les Iles Marshall
introduisaient une nouvelle instance contre l’Inde, la Cour se verrait dans
l’obligation de réexaminer les nombreuses exceptions préliminaires qui
seraient certainement soulevées à nouveau par le défendeur. Une telle
répétition serait contraire à la bonne administration de la justice et c’est
pour cela entre autres que les défauts procéduraux qui peuvent être corri-
gés ont généralement, jusqu’à maintenant tout au moins, été tolérés par la
Cour. Conviendrait-il aussi de s’interroger sur le minimalisme du présent
arrêt, où seule la première exception est examinée, alors qu’elle apparaît
réparable ? Si elles reviennent devant la Cour, les Iles Marshall
risquent-elles de se voir renvoyées, à nouveau, sur une autre base — elle
aussi peut-être réparable ?
   79. De plus, la Cour, en faisant preuve d’un excès de formalisme,
abandonne et déçoit la communauté internationale et risque de mettre à
mal sa réputation.

296

548     armes nucléaires et désarmement (op. diss. bedjaoui)

   80. Pour le juriste, c’est un truisme de dire que le formalisme joue un
rôle protecteur des situations et des intérêts légitimes, mais qu’il peut
aussi tourner à l’arme destructrice de tout progrès. Dans les trois pré-
sentes aﬀaires, la Cour a utilisé à l’excès ce mode d’argumentation pour
légitimer ses positions. Sa pratique actuelle de recours à un tel discours du
droit international est de surcroît aggravée par la manière changeante
mais inexpliquée dont elle l’applique. La Cour paraît, en ces trois aﬀaires,
n’avoir pas pu se défaire d’un formalisme aussi inattendu que desséchant
qui sacriﬁe le fond à la procédure, le contenu à la forme et la chose à son
objet. Un tel formalisme ne pourra être et paraître que régressif. Il l’est et
le paraît d’autant plus clairement dans le cas d’espèce qu’il s’applique au
thème le plus crucial du monde, le désarmement nucléaire.

   81. Peut-être pourrais-je mieux exprimer mon inconfort à l’examen des
arrêts de ce jour, en relevant que la Cour me paraît, au total, avoir peu
résisté au subjectivisme dans son appréciation des éléments de preuve
avancés par le demandeur. Mon malaise ne m’a pas quitté tout au long de
mes examens renouvelés des trois présents arrêts. Il est d’autant plus frus-
trant que la Cour s’est toujours déclarée qu’elle vise à une appréciation
fondamentalement « objective » des éléments de preuve.
   La Cour a d’abord commencé par protéger le défendeur en l’installant
dans une forteresse inexpugnable. Je serais certes malvenu de faire grief à
la Cour d’avoir à ce point de départ considéré le défendeur comme inno-
cent de toute violation de ses obligations concernant le désarmement
nucléaire. En eﬀet, en pareil cas, la charge de la preuve pèse naturellement
sur le demandeur. Mais la Cour m’a paru être allée plus loin que cela en
organisant elle-même la défense du défendeur. Elle examine tous les argu-
ments du demandeur avec ce qui semble être un a priori négatif.
   C’est dans cet esprit qu’elle considère chacun des quatre piliers de l’ar-
gumentation des Iles Marshall. La non-pertinence de la déclaration de
Nayarit est si centrale dans la suite du raisonnement de la Cour que l’on
pourrait espérer voir ce premier point tranché sur une base moins chance-
lante. De même, la majorité tient pour sans pertinence les comportements
et déclarations postérieurs à la date d’introduction de l’instance, mon-
trant ainsi qu’elle a décidé par avance, à ce stade de son raisonnement, de
l’absence d’un diﬀérend. Lorsque ensuite elle parvient à la question des
votes exprimés par le défendeur sur des résolutions dans les organes poli-
tiques internationaux, le lecteur reprend conﬁance et adhère parfaitement
au conseil fort avisé de prudence formulé sur ce point par la Cour. Mais
le charme est vite rompu, car on chercherait en vain à voir la même
consigne s’appliquer pour expliquer les votes du demandeur. Et pour ﬁnir
de justiﬁer sans examen le comportement du défendeur, la Cour déclare
tout simplement que l’absence de connaissance des griefs par l’Inde rend
parfaitement inutile cet examen.

                                       *
                                   *       *

297

549     armes nucléaires et désarmement (op. diss. bedjaoui)

   82. Je me suis rendu l’année dernière à Hiroshima, invité par le grand
quotidien japonais Asahi Shimbun et les autorités locales. J’ai vu là
l’humanité en recueillement. Devant le décret de la mort inutile. Dans
la quête de la vie nécessaire. Séjour poignant avec la gorge qui ne par-
vient pas à se desserrer. Je me suis longuement adressé à une immense
foule qui, troublée à l’extrême par autant de sauvagerie de l’homme,
allait vainement chercher un refuge improbable dans la méditation et la
prière.
   83. Au cours de ce séjour inoubliable, j’ai vu le maire d’Hiroshima,
M. Takashi Hiraoka, celui-là même qui, vingt ans auparavant, était venu
nous voir jusqu’à La Haye pour apporter à la Cour un émouvant témoi-
gnage. En l’aﬀaire de la Licéité de la menace ou de l’emploi d’armes
nucléaires, la Cour avait en eﬀet ouvert en novembre 1995, après une
phase écrite, une phase orale au cours de laquelle elle entendit les points
de vue de quelque vingt-cinq Etats, ainsi que les dépositions du maire
d’Hiroshima, M. Takashi Hiraoka et du maire de Nagasaki, M. Iccho Itoh.
Lorsque j’ai revu l’an dernier M. Takashi Hiraoka, l’apostrophe ﬁnale de
son intervention de 1995 devant la Cour me revint à l’esprit. Je me sou-
viens en eﬀet que, à la ﬁn de son récit tragique, il promena quelques ins-
tants son regard sur chacun des juges de notre Cour, avant de lancer ses
tout derniers mots qui furent : « Le destin de la race humaine est entre vos
mains ! ».
   84. Je ne peux eﬀacer de mon esprit le contraste saisissant entre, d’une
part, les trois décisions rendues aujourd’hui par la Cour et selon lesquelles
il n’existerait aucun diﬀérend entre l’Etat demandeur et les Etats défen-
deurs dans le domaine crucial du désarmement nucléaire et, d’autre part,
la portée hautement symbolique du premier déplacement à Hiroshima
d’un président des Etats-Unis, un vendredi 27 mai 2016, en ce lieu où, le
6 août 1945, « le monde a changé ». Je ne peux eﬀacer de mon esprit le
contraste saisissant entre, d’une part, les trois décisions judiciaires de ce
jour si durement prisonnières d’un formalisme juridique étriqué et, d’autre
part, l’appel pressant de ce chef d’Etat à une « révolution morale » pour
éliminer déﬁnitivement l’arme nucléaire de notre monde. Je ne peux eﬀa-
cer enﬁn de mon esprit le contraste saisissant entre, d’une part, ces trois
décisions de la Cour et, d’autre part, la probable préparation en cours
d’une visite à Pearl Harbour, avant la ﬁn de la présente année, du premier
ministre japonais, pour sceller une réconciliation de l’humanité avec
elle-même.

                                       *
                                   *       *

  85. En traitant ici de l’atome, dont on dit qu’il est autant bienfaisant
que mortifère, je ne parviens pas à chasser de mes pensées le spectre d’une
humanité qui risque à tout moment de se consumer sous des décombres
fumants dans un présent qui n’a plus de chair et un avenir qui n’a plus de
sens, d’une humanité qui, anéantie sous ses cendres brûlantes, ne laissera

298

550    armes nucléaires et désarmement (op. diss. bedjaoui)

personne derrière elle, pas même un Horatio de Hamlet pour raconter
l’indicible, à je ne sais qui :

      « Et laissez-moi dire au monde qui l’ignore
      Comment tout cela advint ; vous apprendrez
      Des actes charnels, sanglants, contre nature
      Des verdicts hasardeux, des assassinats aveugles
      Des meurtres dus à la violence et à la perﬁdie
      Et des projets qui, échoués, retombent
      Sur ceux qui les conçurent ; de tout cela, je vous ferai
      Le récit véritable. » (Shakespeare, Hamlet)

                                       (Signé) Mohammed Bedjaoui.




299

